Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathleen A. Tyrrell on February 17, 2022.
The application has been amended as follows: 

In the claims:
Claims 8, 14, 15, 17, 20 and 21 are cancelled.

Claims 1, 4, 9, 13, 16, 18 and 19 as presented in the amendment filed after final on 2/7/22, which has been entered, are currently amended and replaced with the following:

Claim 1 (currently amended): A fusion molecule comprising an interferon or immunostimulatory portion thereof and a polypeptide comprising a N-terminal γ-carboxylated phosphatidylserine (PS)-binding Gla domain of growth arrest-specific gene 6 (GAS6) whichtargets the fusion molecule to PS on the cell surface and enhances and sustains interferon receptor activation by the interferon or immunostimulatory portion thereof, thereby actively changing immune balance from PS-induced immunosuppression to immunostimulation in an externalized PS concentration-dependent manner.

Claim 4 (currently amended): The fusion molecule of claim 1 wherein the polypeptide comprises an epidermal growth factor (EGF)-like domain of GAS6 C-terminal to the Gla domain. 

Claim 9 (currently amended):  The fusion molecule of claim [[8]] 1 wherein the interferon is selected from interferon-α, interferon-β, interferon-λ1, interferon-λ2, interferon-λ3 or a combination or portion thereof. 

Claim 11 (currently amended): The fusion molecule of claim 1, further comprising a linker between the interferon or immunostimulatory portion thereof and the polypeptide which targets the fusion molecule to PS.

Claim 13 (currently amended):  A method for targeting a cytokine or portion thereof to a PS-rich pathological site in a subject, said method comprising administering to the subject the pharmaceutical composition of claim 12.

Claim 16 (currently amended):  The method of claim [[15]] 13 wherein the PS-rich pathological site comprises cancer, infection or inflammation.

Claim 18 (currently amended):  The method of claim 13 wherein one or more interferon-specific biological activities are activated at the pathological site.

Claim 19 (currently amended):  The method of claim 13 wherein systemic action of the interferon or immunostimulatory portion thereof is minimized.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The amendment to claims 4 and 5 filed 2/7/22 overcomes the rejection under 35 USC 112(b). Applicant’s arguments filed 2/7/22 addressing the rejection of claims under 35 USC 103 are persuasive, including that the claimed fusion molecule has unexpected improvements over a protein S (ProS1) Gla domain-containing fusion molecule in view of the of Mertk receptor signaling in the presence of phosphatidylcholine, for which Applicant refers to Tsou et al. (JBC 2014, on which two of the instant inventors are authors, attached and included on form PTO-892 for completeness of record). And also in view of the amendment to claim 1 highlighting the feature of the fusion protein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I and VII (claims 13-19), as set forth in the Office action mailed on 3/23/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/23/21 is partially withdrawn.
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.

Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 17, 2022